Citation Nr: 0810367	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-04 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for postoperative residuals of meniscectomy, left 
knee. 

2.  Entitlement to service connection for postoperative 
residuals of meniscectomy, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to May 
1969, from July 1980 to July 1983, and from November 17, 1990 
to June 12, 1991; he also served in Southwest Asia from 
February 12, 1992 to April 15, 1992.  Army National Guard 
Retirement Credits Record shows that the veteran had served 
in the Army National Guard between January 1968 and July 
1990.   

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating 
decision, by the Phoenix, Arizona, Regional Office (RO), 
which confirmed the previous denial of service connection for 
residuals of postoperative meniscectomy, left knee.  The 
veteran perfected a timely appeal to that decision.  

On January 10, 2008, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  At that hearing, the veteran submitted additional 
evidence, and waived his right to initial review by the RO.  
See 38 C.F.R. § 20.1304 (2007).  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the veteran's 
claim of entitlement to service connection for residuals of 
postoperative meniscectomy, left knee, the Board as the final 
fact finder within VA, must initially determine whether new 
and material evidence has been submitted regardless of the 
RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page.  


FINDINGS OF FACT

1.  By a rating action in February 2003, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of postoperative meniscectomy, left knee.  The 
veteran did not appeal that decision and it became final.  

2.  The evidence associated with the record since the 
February 2003 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.  

3.  Residuals of postoperative meniscectomy of the left knee 
are shown to be the result of incidents in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
postoperative meniscectomy, left knee.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156, (2007).  

3.  Residuals of postoperative meniscectomy of the left knee 
were incurred as the result of an injury sustained during a 
period of active duty for training.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

III.  Factual background.

The service medical records include a narrative summary, 
dated in November 1974, indicating that the veteran struck 
his left knee with a hammer in June 1974 while on active duty 
with the Army Reserve.  He experienced persistent pain 
following the injury, with swelling and some giving way.  The 
veteran was followed with conservative treatment with no 
relief.  In November 1974, the veteran underwent left knee 
arthrotomy and excision of the left medial meniscus.  

On the occasion of a VA examination in August 1983, the 
veteran indicated that he injured his left knee during annual 
training in 1974 at Fort Hood, Texas; he stated that his left 
knee was struck by a sledge hammer.  Following a physical 
examination, the veteran was diagnosed with history of trauma 
to the left knee, with postoperative meniscectomy, residual.  

In a Deferred Rating Decision, dated June 5, 1985, the RO 
denied the veteran's claim for service connection for a left 
knee disorder for failure to prosecute.  

Received in December 2002 were additional service dental 
records.  By a rating action in February 2003, the RO denied 
the veteran's claim for service connection for status 
postoperative meniscectomy, left knee.  The RO indicated that 
the receipt of additional service medical records required a 
review of the claims previously denied, since those records 
were not previously considered.  However, the service dental 
records were not pertinent to the issue, so no change was 
warranted.  

In a statement in support of claim (VA Form 21-4138), 
received in February 2004, the veteran requested service 
connection for an injury to the left knee that occurred while 
on active duty in 1974, and which now required total 
replacement of the knee.  Submitted in support of the 
veteran's claim were service medical records, which show that 
the veteran was seen at an orthopedic clinic on July 10, 
1974, at which time it was noted that he had a history of a 
hammer blow to the medial aspect of the left knee 13 days ago 
and he was still having pain, decreased range of motion, and 
swelling.  

Of record are VA progress notes, dated from September 2003 
through October 2004, which show that the veteran continued 
to receive clinical evaluation and treatment for a left knee 
disorder.  

Also of record is a report of accidental injury in support of 
claim for compensation or pension (VA Form 21-4176), dated in 
February 2005, wherein the veteran indicated that he 
sustained a knee injury on June 28, 1974 while on field duty 
training.  The veteran indicated that he was on annual 
training.  

Private treatment reports from El Dorado Hospital and Dr. Jay 
A. Katz, dated from November 2004 through February 2005, show 
that the veteran underwent a total knee arthroplasty in 
November 2004 and was subsequently seen for follow up 
evaluation.  

A VA examination report for the spine, dated in February 
2005, reflects an impression of status post replacement of 
the left knee.  

On the occasion of a VA examination in March 2005, the 
veteran described an incident in which he was holding a bar 
on a tank while he was in a 2 week guard training and a 
colleague was swinging a hammer and missed the bar, and 
struck him in the knee.  The veteran indicated that he was 
placed in rehab and kept on active duty, and then he had 
surgery on the left knee.  The veteran further noted that he 
has been having increased pain and symptoms since his 
original injury.  In November 2004, he had a total 
arthroplasty.  Following a physical examination, the veteran 
was diagnosed with traumatic arthritis of the left knee, 
status post total knee arthroplasty.  The examiner stated 
that, the description by the veteran was consistent with the 
progression of the left knee particularly in view of the fact 
that he required surgery in 1974 and this would be a 
consistent finding that he had some progression of knee 
pathology resulting in a total knee arthroplasty.  

Received in April 2006 was a statement from a Shop 
Supervisor, dated in October 1974, indicating that the 
veteran attended ANADUTRA with the 8th Battalion, 40th Armor 
at Fort Hood, Texas.  The Shop Supervisor reported that, 
while at summer training, the veteran was injured, resulting 
in damaged knee cartilage; he stated that the veteran was on 
extended active duty since June 21, 1974 until the date of 
the letter.  The Supervisor stated that on July 8, 1974, the 
veteran was carried as absent without pay to preserve his 
sick and annual leave; it was noted that he was going to have 
surgery on October 28, 1974.  The Shop supervisor indicated 
that the statement was submitted only to be a matter of 
record in the event that the veteran was declared unable to 
perform the duties for which he was hired.  Also submitted 
was a copy of a consultation sheet, dated in November 1975, 
indicating that the veteran injured his knee while on active 
duty as a member of the Army Reserve.  

At his personal hearing in January 2008, the veteran 
indicated that, during the summer of 1974, he was at an 
annual training as a reservist for Charlie Company 8th 
Battalion, 40th Armor, at Fort Hood, Texas.  The veteran 
explained that he was holding a tanker bar for taking off the 
end of connectors of the track, and one of the mechanics 
missed the bar and hit him with a sledge hammer on his left 
knee.  The veteran indicated that he was taken to the 
hospital and treated at the Davis-Monthan Air Force Base; he 
stated that he was then placed on extended active duty 
following surgery on the left knee in November 1974.  The 
veteran testified that he continued to experience problems 
with the left knee following service; and, in fact, he 
recently had to have a total knee replacement.  

Submitted at the hearing was an Army National Guard 
Retirement Credits Record which shows that the veteran had 
served in the Army National Guard between January 1968 and 
July 1990.  Significantly, the report notes that during the 
period from July 7, 1973 through July 6, 1975 the veteran 
earned 35 active duty points.  Also submitted was a copy of a 
letter of appreciation from a Commander, dated August 13, 
1974, which commended the veteran for the outstanding manner 
in which he performed his duties as the Unit Motor Sergeant 
during Annual Training at Fort Hood, Texas, in 1974.  A copy 
of the Certificate of Appreciation was attached to the 
letter.   

IV.  Legal Analysis-N&M-S/C for residuals of postoperative 
meniscectomy, left knee.

The veteran's claim for service connection for residuals of 
postoperative meniscectomy, left knee was denied by the RO in 
February 2003 based on a lack of evidence that he sustained a 
left knee injury while on active duty or during a period of 
active duty for training.  Since the February 2003 rating 
decision, the veteran presented credible testimony with 
respect to incurrence of and treatment for a left knee injury 
during active duty during annual training in the army 
reserves.  The new evidence includes a report from a 
commander, an Army National Guard Current annual statement 
report, and a Certificate of Appreciation.  These records 
also reflect that the veteran was on active duty for training 
in the summer of 1974.  This evidence is clearly new in that 
it was not previously of record.  In addition, it obviously 
bears directly and substantially on the question before the 
Board, that is, whether a left knee injury was incurred or 
aggravated during service.  This evidence relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Therefore, this report is new and material and reopening of 
the claim is in order.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

The Board finds that there is sufficient evidence for the 
Board to make a determination on the claim for service 
connection for residuals of postoperative meniscectomy, left 
knee on the merits (as detailed below).  

V.  Merits Analysis-S/C for residuals of postoperative 
meniscectomy, left knee.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2007).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2007).  

It follows that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131.  Presumptive periods, however, do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

The veteran contends that his left knee disorder began during 
his reserve service.  In particular, he testified at a 
January 2008 hearing that he sustained an injury to the left 
knee when he was struck on the left knee during annual 
training in June 1974 and that he subsequently underwent an 
operation on that knee in October or November 1974.  

The record, as stated in the factual statement above, 
indicates that the veteran was admitted to Davis-Monthan USAF 
hospital in late June 1974 after he suffered a hammer blow to 
the left knee requiring a left knee arthrotomy and excision 
of the left medial meniscus.  That hospital report indicated 
that, at the time, the veteran was on active duty.  In 
addition, in the statement from the Shop Supervisor, dated in 
October 1974, he specifically noted that the veteran attended 
ANADUTRA with the 8th Battalion, 40th Armor at Fort Hood, 
Texas; and, while at summer training, he injured his left 
knee.  He also stated that the veteran was on extended active 
duty since June 21, 1974 until the date of the letter.  
Moreover, the veteran received a certificate of achievement 
for his summer training in August 1974.  

The preponderance of the evidence supports the veteran's 
claim for service connection for his left knee disorder.  The 
evidence clearly shows that the veteran has residuals of a 
left knee injury.  The service records clearly reflect that 
the veteran sustained the injury to his left knee while on 
active duty for training during an annual training in the 
summer of 1974, when he was struck on the knee with a 
sledgehammer.  Moreover, a VA examiner clearly attributed the 
veteran's current left knee disability to the inservice 
injury.  Specifically, in March 2005, the VA examiner noted 
that the description by the veteran was consistent with the 
progression of the left knee particularly in view of the fact 
that he required surgery in 1974, and this would be a 
consistent finding that he had some progression of knee 
pathology resulting in a total knee arthroplasty.  There are 
no differing medical opinions of record.  

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether the 
veteran's left knee disorder had its origins during a period 
of active duty service.  After resolving all reasonable doubt 
in favor of the veteran, and for the foregoing reasons, the 
Board finds that service connection for residuals of 
postoperative meniscectomy, left knee, is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002).  


ORDER

As new and material evidence has been presented, the claim of 
service connection for residuals of a post-operative 
meniscectomy, left knee, is reopened.  

Service connection for residuals of postoperative 
meniscectomy, left knee is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


